Citation Nr: 0030441	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  95-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1953 to 
October 1955.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  In September 1997, the 
Board remanded the case to the RO for additional development.  
That development has been completed by the RO, and the case 
is once again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
February [redacted], 1994, as a result of non-small cell lung cancer, 
with discoid lupus erythematosus listed as a condition 
contributing to death. 

2.  At the time of his death, service connection had been 
established for discoid lupus erythematosus, rated as 30 
percent disabling.

3.  A service-connected disability is not shown to have 
hastened, produced or been causally or etiologically related 
to the veteran's death.
CONCLUSION OF LAW

A service-connected disability did not cause the veteran's 
death or contribute substantially or materially to cause his 
death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether service connection may 
be granted for the cause of the veteran's death.  The law 
provides Dependency and Indemnity Compensation for a spouse 
of a veteran who dies from a service-connected disability.  
See 38 U.S.C.A. § 1310.  A service-connected disability is 
one which was incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

The Board is satisfied that all requested assistance to the 
appellant by VA has been provided to the extent possible.  On 
November 9, 2000, the President signed the "Veterans Claims 
Assistance Act of 2000," Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The law affects a claim such as this because the claim was 
pending on the date of enactment of the new law.  Changes 
potentially relevant to the claim include a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such development is necessary to make a 
decision on a claim.  

In this case, the Board is satisfied that all necessary 
assistance by VA has been provided.  The RO obtained a 
medical opinion, as requested in the Board's remand, and the 
opinion was summarized in detail for the appellant and her 
representative in a Supplemental Statement of the Case.  The 
RO also informed that parties that Dr. Winkler had not 
responded to a VA request for treatment records. The 
appellant subsequently stated that Dr. Winkler had only know 
the veteran a short period of time and she has not requested 
additional assistance in developing the claim.  There is no 
indication that any further request for records from Dr. 
Winkler would be helpful. Thus, to the extent possible, it 
appears that all relevant facts have been properly and 
sufficiently developed as contemplated by the applicable law 
and the Board may proceed to a decision of the basis of the 
evidence currently of record.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993) and Stegall v. West, 11 Vet. App. 268 
(1998).  

The veteran died on February [redacted], 1994.  The certificate of 
death lists non-small cell lung cancer as the immediate cause 
of death, with discoid lupus erythematosus listed as an 
underlying cause of death.  No other underlying or 
contributing factors for the cause of death were listed and 
an autopsy was not performed.  At the time of his death, 
service connection was in effect for discoid lupus 
erythematosus, rated as 30 percent disabling.  Service 
connection for lung cancer had never been established, nor 
had the claim been raised by the veteran during his lifetime.  

The appellant's theory in support of her claim is that the 
veteran's service-connected discoid lupus erythematous was 
related to the lung cancer which resulted in death.  She 
contends that cancer cells associated with his discoid lupus 
erythematous traveled through the blood stream and eventually 
produced cancer in the lungs.  She also argues that the 
veteran's death certificate listing discoid lupus 
erythematous as an underlying cause of death constitutes 
conclusive evidence that this condition was, in part, 
responsible for the veteran's death.  For the following 
reasons, the Board finds that the evidence does not support a 
favorable outcome.  

The record shows that the veteran was treated in service for 
a skin condition on his face.  This condition was first 
identified as discoid lupus erythematous after his separation 
from active service.  The facial lesions were identified as 
discoid lupus erythematous on a January 1964 pathology 
report.  In a July 1978 outpatient treatment report, a VA 
clinician stated that he had diagnosed the veteran as having 
discoid lupus erythematous in March 1959.

The veteran continued to be treated for this condition until 
the time of his death in February 1994.  He had been afforded 
VA medical examinations in December 1977, December 1980 and 
March 1988, at which time the diagnoses included chronic 
discoid lupus erythematous and lupus erythematous.  VA 
outpatient treatment reports also show treatment for discoid 
lupus erythematous from 1987 to 1993.  Private treatment 
reports dated from 1981 to 1990 include diagnoses of early 
squamous cell carcinoma and discoid lupus erythematous.  Gary 
L. McMillan, M.D., submitted two letters dated in December 
1988 and January 1989, stating that he had treated the 
veteran for discoid lupus erythematous.  

The veteran's health was further complicated when he 
developed heart disease in the early 1980's.  In June 1982, 
he was admitted to Community Hospital for complaints of 
recurring chest pain due to an inferior myocardial 
infarction.  It was noted that the veteran was a cigarette 
smoker with a history of hypertension.  The diagnoses at 
discharge included (1) acute inferior myocardial infarction, 
(2) congestive heart failure, resolved, and (3) history of 
discoid lupus erythematous.  In July 1982, he was admitted to 
St. Thomas Hospital where he underwent coronary angiography 
for ischemic heart disease.  Discoid lupus erythematous also 
was listed in the diagnoses section.  

In January 1994, just one month prior to his death, the 
veteran was admitted to Western Baptist Hospital for 
increased pain and signs of confusion.  A CT scan of the head 
showed widespread multiple small nodules, early metastatic 
disease, and no hydrocephalus.  A CT scan of the chest showed 
progression of local recurrence of tumor in the left upper 
lobe and along the left mediastinum.  Multiple small lung 
nodules were also identified bilaterally, with greater 
involvement in the left.  A pathology report of the spinal 
fluid was negative for malignant cells.  The diagnoses at 
discharge included (1) extensive stage small cell lung 
carcinoma, by virtue of pleural effusion; (2) progressive 
small cell tumor of the chest and brain; (3) discoid lupus 
erythematous; (4) arteriosclerotic coronary artery disease, 
status post myocardial infarction in 1985 and 1988; and (5) 
anemia of chronic disease. 

The veteran was readmitted to Western Baptist Hospital in 
January 1994 until his death.  A report from that admission 
noted that his condition continued to deteriorate to the 
point where he was unable to return home.  Medications were 
withdrawn except for Morphine.  It was noted that the veteran 
remained in a semi-comatose state due to progressive cancer 
and respiratory failure until the time of his death on 
February [redacted], 1994. 

In November 1994, James H. Long, M.D., submitted a letter 
concerning the RO's denial of the appellant's claim.  Dr. 
Long stated that the primary cause of the veteran's death was 
non-small cell lung cancer.  He also explained that the 
veteran's discoid lupus erythematous was an active problem 
right up to the time of his death, and that he had been 
receiving treatment for this condition at the VA Hospital in 
Nashville.

Pursuant to the Board's remand, in an April 2000 report, a VA 
physician reviewed the veteran's entire claims file.  Based 
on that review, the physician concluded that the veteran's 
discoid lupus erythematous was not likely a cause of his 
death.  In reaching that conclusion, the physician explained 
that discoid lupus erythematous was not a life threatening 
disease unless it progressed to a systemic type of lupus.  
The claims file, however, showed no evidence of systemic 
lupus.  In particular, the physician pointed out that ANA 
(antinuclear antibody) levels were negative, as were SSA 
(anti-ro) and SSB (anti-la).  CT scans revealed early 
metastatic disease, degenerative changes of the shoulder, and 
progression of local reoccurrence of a tumor in the left 
upper lobe and along the left mediastinum.  Multiple small 
lung nodules were also identified bilaterally, with greater 
involvement on the left side.  A bone scan was negative.  

The VA physician noted that the final diagnoses at the time 
of death included (1) extensive stage small cell lung 
carcinoma by virtue of the pleural effusion, partial 
remission to chemotherapy, (2) progressive small cell tumor 
of the chest and brain, (3) discoid lupus erythematous, (4) 
arteriosclerotic coronary artery disease status post 
myocardial infarction in 1985 and 1988, and (5) anemia of 
chronic disease.  Based on these findings, the physician 
stated that discoid lupus erythematous was not likely the 
cause of the veteran's death, nor did it aid or lend 
assistance in the production of death.  No evidence showed 
that discoid lupus erythematous had progressed to systemic 
lupus, since lab results were normal.  

The Board finds that the preponderance of the medical 
evidence of record does not support the appellant's theory 
that the veteran's service-connected discoid lupus 
erythematous caused or contributed to his death.  Although 
the certificate of death lists discoid lupus erythematosus as 
an underlying cause of death, the evidence does not support 
this conclusion.  Instead, the evidence shows that the 
veteran's death resulted solely from lung cancer with no 
demonstrated etiological relationship to discoid lupus 
erythematous.  

The Board has carefully considered Dr. Long's statement that 
the veteran's discoid lupus erythematous was an active 
problem until the time of the death.  However, Dr. Long never 
indicated that discoid lupus erythematous contributed in any 
way to the veteran's death.  Rather, he merely indicated that 
the veteran was being treated for this disease until his 
death.  In any event, even assuming for discussion purposes 
that Dr. Long did relate the veteran's discoid lupus 
erythematous to the cause of death, the Board emphasizes that 
this opinion was provided without the benefit of reviewing 
the claims file.  In Swann v. Brown, 5 Vet. App. 229, 233 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) held that, without a review of the claims 
file, an opinion as to etiology of an underlying condition 
can be no better than the facts alleged by the claimant.  As 
such, any favorable opinion provided by Dr. Long would be of 
limited probative value.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (rejecting a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).  

In contrast, in September 2000, a VA physician did review the 
entire claims file and concluded that discoid lupus 
erythematous was not likely the cause of the veteran's death, 
nor did it aid or lend assistance to produce death.  This 
opinion was primarily based on evidence that the veteran's 
discoid lupus erythematous had not progressed to systemic 
lupus.  The Board places significant probative value on this 
opinion since it was based on a review of the entire claims 
file and supported by sound rationale. 

The Board has also considered the appellant's own statements 
in support of her claim, including testimony presented at a 
hearing before the undersigned Veterans Law Judge in June 
1997.  However, where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not reflect that the 
appellant possesses the medical training and expertise 
necessary to render an opinion as to either the cause of the 
veteran's death, her lay statements are of little probative 
value and cannot serve as a basis for granting her claim.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board is sympathetic to the appellant's loss of her 
husband; nevertheless, the Board may not go beyond the 
factual evidence presented in this claim to provide a 
favorable determination.  In conclusion, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  The appellant, of course, may apply to reopen 
the claim at any time with new and material evidence, 
especially medical evidence relating the cause of his death 
to service or his service-connected disability.  

As a final note, the Board recognizes that a surviving spouse 
may receive dependency and indemnity compensation benefits of 
a deceased veteran who dies and was in receipt of or entitled 
to receive compensation for a service-connected disability 
that either was continuously rated totally disabling for a 
period of ten years or more immediately preceding death, or, 
if so rated for a lesser period, was so rated continuously 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty.  
See 38 U.S.C.A. § 1318 (West 1991).  

At no time, however, has the appellant contended that the 
veteran was entitled to receive compensation at the time of 
death for a service-connected disability that was 
continuously rated totally disabling for a period of ten 
years or more immediately preceding death or hypothetically 
would have been entitled to such a rating based on evidence 
in the file.  Green v. Brown, 10 Vet. App. 111, 118 (1997).  
Therefore, the Board need not consider the provisions of 
38 U.S.C.A. § 1318.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals

